Citation Nr: 0822213	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for the purpose of entitlement to Dependency and Indemnity 
Compensation (DIC), death pension, and/or accrued benefits.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1961.  He died on January [redacted], 2003.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of the RO in June 2006.  



FINDINGS OF FACT

1.  The appellant and the veteran are shown to have married 
on March [redacted], 1952 and divorced on September [redacted], 1957.  

2.  The veteran is shown to have subsequently married another 
woman in September 1957.  

3.  The appellant is not shown to have been married to the 
veteran at the time of his death or otherwise to have been 
identified as the veteran's surviving spouse for VA purposes.  



CONCLUSION OF LAW

The claim for DIC, death pension, and accrued benefits must 
be denied by operation of law.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  

The notice and duty to assist provisions of VCAA are not 
applicable to a claim that cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The Board finds that such 
is the case as to the issue here on appeal.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2007).  

To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct or, or procured 
by the veteran without fault of the spouse.  38 C.F.R. § 
3.50(b).  

A claimant qualifies as a spouse of the veteran if she was 
validly married to him.  38 C.F.R. § 3.50.  

The appellant has contended, including in her May 2006 
Substantive Appeal, that because she and the veteran were 
never formally divorced, she is the surviving spouse of the 
veteran and is eligible for VA survivor benefits, to include 
DIC, death pension, and accrued benefits.  

The Board would note, however, that the claims file contains 
both a marriage certificate and a divorce decree for the 
veteran and the appellant.  The Certificate of Marriage shows 
that the veteran and the appellant were legally married by a 
Justice of the Peace on March [redacted], 1952 in Logan, Colorado.  A 
Divorce Decree reveals that the veteran and the appellant 
were legally divorced by a Judge of the Minnesota District 
Court on September [redacted], 1957 in Ramsey, Minnesota.  

Also on file is a Marriage Record for the veteran and I.W., 
in Westbury, Iowa on September [redacted], 1957.  

Because there is conclusive evidence on file that the veteran 
and the appellant were legally divorced in September 1957, 
the applicant was not the veteran's spouse at the time of his 
death.  

Consequently, the appellant cannot be considered the 
veteran's "surviving spouse" for the purpose of receipt of 
any VA survivor benefits, to include DIC, death pension, and 
accrued benefit.  

On this record, there is no demonstrated legal basis for the 
appellant's receipt DIC benefits, death pension, or accrued 
benefits under the provisions of 38 C.F.R. § 3.50(b).  
Consequently, the law is dispositive in this matter, and the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



ORDER

The claim of whether the appellant is the surviving spouse of 
the veteran for the purpose of entitlement to DIC benefits, 
death pension and accrued benefits must be denied under the 
law.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


